DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 3 and 4, in the reply filed on 02/16/2021 is acknowledged.  
The traversal is on the ground(s) that there is no search burden to examiner all of the claims.  This is not found persuasive because the Examiner made an initial showing of burden in the office action mailed on 01/11/2021, and it has been held that “[f]or purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant.”  Please see MPEP 808.02 and 803.  Applicants have not provided that showing or evidence
The requirement is still deemed proper and is therefore made FINAL.


Claims 1, 2, and 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable 02/16/2021.
Please also note that claims 9-16 do not require the silsesquioxane of claims 1-8, and therefore these claims also lack unity a prior with claims 1-8.  


Allowable Subject Matter
Claims 3 and 4 are allowable. The restriction requirement between Groups I through IX, as set forth in the Office action mailed on 01/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
Claims 1, 2, and 5-16, directed to thermal transfer sheets or a method of making a thermal transfer sheet remain withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.  Specifically, the independent claims 1, 2, 8, 9, 10 and 14 do not require a thermal transfer sheet comprising the three layers claimed, including the “release layer has a reaction product of a silsesquioxane having an epoxy group and a resin having a carboxyl group” in combination with the rest of the limitations claimed.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a thermal transfer layer having a substrate, release layer on the substrate and a transfer layer provided peelably on the release layer, which means the substrate, release layer and transfer layer are in the order claimed, and wherein “the release layer has a reaction product of a silsesquioxane having an epoxy group and a resin having a carboxyl group” in combination with the rest of the limitations claimed.
The closest prior art is JP 2007-216615, which teaches a release paper on an adhesive tape, wherein the release paper comprises a mold release layer on the surface of a substrate.  However, this adhesive tape to which this release paper is attached cannot read on a transfer layer provided peelably from the release layer; further, the laminate of JP 2007-216615 cannot perform as a thermal transfer sheet as claimed because using heat on an adhesive tape of the prior art would have made no sense and would have destroyed the operation of the adhesive tape.


Conclusion
This application is in condition for allowance except for the following formal matters: 
The formal matters remaining are the claims withdrawn with traverse identified in section 4 above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796